Citation Nr: 0431401	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for a condition of the 
lips, tongue, and gums marked by bleeding caused by exposure 
to the sun.

2.  Whether there is new and material evidence to reopen the 
previously denied claim of entitlement to recognition as a 
Prisoner of War (POW) for Department of Veterans Affairs (VA) 
benefits purposes under Public Laws 97-37 and 100-322.

3.  Whether there is new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for loss of vision of the right eye (now, right eye 
blindness).

4.  Whether there is new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for malaria.

5.  Whether there is new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for dysentery.

6.  Whether there is new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for peptic ulcer disease.

7.  Whether there is new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for malnutrition.


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran had active duty service during World War II.  He 
had Prisoner of War (POW) status that is confirmed by the 
service department from April 10, 1942 to April 17, 1942.  
Whether he was a POW for an additional period and if so, for 
how long, is the issue presented on appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision and an 
August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Manila, the Republic of 
the Philippines.  

In the April 2000 rating decision, the RO found that the 
veteran had not acquired POW status for VA purposes during 
any period other than the period April 10, 1942 to April 17, 
1942.  The veteran submitted a notice of disagreement with 
that decision in June 2000.  In May 2001, the RO provided an 
Administrative Decision in which it determined that the 
veteran qualified under applicable law as a former POW but 
had not been a POW for at least 30 days and therefore, was 
not entitled to the benefit of the legal presumption accorded 
under Public Laws 97-37 and 100-322 to former POW's seeking 
service connection for certain disabilities.  The RO provided 
a statement of the case concerning this issue in August 2002.  
The veteran perfected his appeal of the RO's decision by 
filing a VA Form 9, Appeal to Board of Veterans' Appeals, 
later in August 2002.

In an August 2003 rating decision, the RO found that the 
claim of entitlement to service connection for loss of vision 
in the right eye (now, right eye blindness) should not be 
reopened because it was not supported by new and material 
evidence.

In December 2003, the Board remanded the claim of entitlement 
to POW status for VA benefits purposes under Public Laws 97-
37 and 100-322 so that the RO could issue a supplemental 
statement of the case considering evidence submitted before 
the claims file was transferred to the Board.

The Board notes that entitlement to service connection for a 
condition affecting the lips, tongue, and gums was 
adjudicated by the RO as separate claims.  However, the 
veteran has alleged that all three are the same condition, 
one resulting from exposure to the sun, and they concern the 
same area of the body.  Therefore, the Board has re-stated 
the three issues as a single claim.

The issues of entitlement to service connection for a 
condition marked by bleeding of the lips, tongue, and gums 
caused by exposure to the sun and to the reopening on the 
basis of new and material evidence of previously denied 
claims of entitlement to service connection for malaria, 
dysentery, peptic ulcer disease, malnutrition, and right eye 
blindness, respectively, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1993 decision, the Board denied entitlement 
to POW status for VA benefits purposes under Public Laws 97-
37 and 100-322 and to service connection for loss of vision 
in the right eye.

2.  Evidence concerning entitlement to POW status that has 
been added to the record since the April 1993 decision of the 
Board is either cumulative and redundant or does not tend to 
be probative of the claim and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Evidence that has been added to the record concerning 
entitlement to service connection for right eye blindness 
since the April 1993 decision of the Board relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the service 
connection claim.


CONCLUSIONS OF LAW

1.  The April 1993 decision of the Board is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received in support of the claim of entitlement 
to POW status for VA benefits purposes under Public Laws 97-
37 and 100-322 is not new and material and therefore is 
insufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  Evidence received in support of the claim of entitlement 
to service connection for right eye blindness is new and 
material and therefore sufficient to reopen the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Entitlement to POW Status for VA Purposes

New and material evidence

In an April 1993 decision, the Board found that the veteran 
was not eligible for the presumption of service connection 
for certain disabilities accorded to former POW's under 
Public Laws 97-37 and 100-322 because he had not been a POW 
for at least 30 days as required by such law.  The decision 
was final 38 U.S.C.A. § 7104.

In a statement submitted in December 1999, the veteran 
asserted that he was entitled to disability compensation 
because he was a former POW.  Thus, he requested reopening of 
the previously denied claim.

When a claim is disallowed by the Board, it may not be 
reopened upon the same factual basis.  38 U.S.C.A. § 7104(b).  
However, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001).

In the April 2000 rating decision, the RO again found that 
the veteran had not been a POW for 30 days or more.  It made 
the same determination, after considering additional 
evidence, in an April 2001 Administrative Decision, in the 
August 2002 statement of the case, and in a June 2004 
supplemental statement of the case issued in compliance with 
the December 2003 Remand of the Board.

Although the claim of entitlement to POW status for VA 
benefits purposes was subject to a threshold determination 
concerning whether it was supported by new and material 
evidence, the RO did not consider that question.  However, 
that question goes to the statutory jurisdiction of the Board 
to review the claim on its merits.  Therefore, the Board must 
decide that question, and find in the affirmative, before it 
may consider the merits of the underlying claim.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) ("jurisdiction does 
indeed matter and it is not 'harmless' when the VA during the 
claims adjudication process fails to address threshold 
jurisdictional issues").

In determining whether new and material evidence has been 
submitted sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108, VA adjudicators review any evidence that has been 
added to the record since the last prior final disallowance 
of the claim on any basis.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).  In this case, the April 1993 decision 
of the Board represents the last prior final denial of the 
claim.

It first must be determined whether there is evidence that is 
"new."  Vargas-Gonzalez, 12 Vet. App. at 327; 38 C.F.R. § 
3.156(a) (2001).  If it is found that the record contains 
"new" evidence relevant to the claim, the question whether 
that evidence is "material" is considered.  

The Board notes that in the regulations implementing the 
Veterans Claims Assistance Act of 2000 (the VCAA), see 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 
that were promulgated in August 2001, the regulation defining 
"new" and "material" evidence, 38 C.F.R. § 3.156, was re-
written and the definition of material evidence substantially 
revised.  The revised definition of material evidence 
requires that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,629, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  However, the 
revised regulation definition applies only to applications to 
reopen claims that are filed on or after August 29, 2001 and 
therefore, does not apply to the application presented in 
this case.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
The claim to reopen the issue of entitlement to POW status 
for VA benefits purposes under Public Laws 97-37 and 100-322 
is governed by the earlier version of 38 C.F.R. § 3.156 and 
the definitions therein.  See 38 C.F.R. § 3.156(a) (2001).

For purposes of this claim, then, "new" evidence means 
evidence not previously submitted to VA decision makers that 
is neither cumulative nor redundant and "material" evidence 
means evidence that bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

To be probative, material evidence also must be competent on 
the particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  However, for the limited purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed, 
unless it is not credible on its face.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.1(y), a "former POW" is an individual 
who, while serving in the active military, naval, or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, by the agents of 
either, or by a hostile force under circumstances which the 
Secretary finds to have been comparable to the circumstances 
under which persons have generally been forcibly detained or 
interned by enemy governments during periods of war.  
38 C.F.R. § 3.1(y) (2004); 38 U.S.C.A. § 101(32) (West 2002).  

Applicable law provides that if a veteran is a "former POW" 
and was interned or detained for not less than 30 days, 
certain diseases shall be service connected if manifested to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 also are satisfied.  38 U.S.C.A. § 1112(b) 
(West 2002); 38 C.F.R. § 3.309(c) (2004).

At the time of the April 1993 decision of the Board, the 
evidence on file included certification by the service 
department dated in April 1964 showing that the veteran 
rendered USAFFE and recognized guerilla service during a 
period extending from December 2, 1941 to June 10, 1946.  
Specifically, the service department certification showed 
that the veteran had pre-war service from December 2, 1941 to 
December 7, 1941; was in beleaguered status from December 8, 
1941 to April 8, 1942; was in missing status from April 9, 
1942 to April 9, 1942; POW status from April 10, 1942 to 
April 17, 1942; was in missing status from April 18, 1942 to 
May 5, 1942; was in no casualty status from May 6, 1942 to 
October 9, 1944; was in missing status from October 10, 1944 
to January 8, 1945; had recognized guerrilla service from 
January 9, 1945 to October 26, 1945; and had regular 
Philippine Army service from October 27, 1945 until June 10, 
1946.  The service department further established that the 
veteran's only creditable military service was from December 
2, 1941 to April 17, 1942, and from October 10, 1944 to June 
10, 1946.

VA is bound by the service department's certification as to a 
claimant's military service.  Duro v. Derwinski, 2 Vet. App. 
530 (1992); see 38 C.F.R. §§ 3.1(y)(1), 3.203 (2004).  The 
service department certification dated in April 1964 and of 
record at the time of the April 1993 decision of the Board 
thus established that the veteran was a POW from April 10, 
1942 to April 17, 1942, or for approximately 7 days.

In contrast, the veteran alleged at the time of the April 
1993 decision of the Board that he had recognized guerrilla 
service from May 6, 1942 to December 10, 1942 and had POW 
status from November 17, 1942 to December 9, 1942 and from 
December 11, 1942 to February 28, 1943.  Currently, he 
appears to allege that he had POW status from April 10, 1942 
to April 17, 1942 and from December 11, 1942 to February 28, 
1942.  Likewise, in his own separation affidavit made in 
February 1946, he averred that he had been a POW on these 
dates.

Of record at the time of the April 1993 decision of the Board 
was a certification from the Department of National Defense, 
Republic of the Philippines, stating that the veteran had 
been a POW from April 10, 1942 to April 18, 1942 and from 
December 11, 1942 to February 28, 1943.

The service department, however, was unable to verify that 
the veteran was a POW for 30 days or more.

At the time of the April 1993 decision of the Board, evidence 
on file in the form of several affidavits from former 
Philippine Army personnel and other documents provided by the 
veteran contradicted the determination of the service 
department.  The Board instructed the RO in a February 1992 
Remand that it ask the service department to re-certify the 
veteran's service and POW status after considering this other 
evidence.  In March 1992, the service department refused to 
re-certify the veteran's service, stating that the evidence 
submitted was insufficient to warrant a change in its prior 
determination.  

Under 38 C.F.R. §§ 3.1(y)(1), VA shall accept the service 
department determination concerning status as a former POW 
"unless a reasonable basis exists for questioning it."  
38 C.F.R. § 3.1(y)(1) (2004); see Manibog v. Brown, 8 Vet. 
App. 465, 468 (1996).

Whether there is new and material evidence to reopen the 
issue of entitlement to POW status for purposes of VA 
benefits under Public Laws 97-37 and 100-322 depends on 
whether there is evidence has been added to the record since 
the April 1993 decision of the Board that affords or 
potentially affords a reasonable basis for questioning the 
service department determination.

New evidence relevant to the issue in concern has been 
introduced into the record since the April 1993 decision of 
the Board.  This is evidence that was not of record at the 
time of the April 1993 decision and is not merely duplicative 
of evidence that was.  The question is whether any of this 
evidence is material to the issue on appeal.

The new evidence submitted after the April 1993 decision of 
the Board includes an affidavit by AC executed in September 
2000 in which AC avers that the veteran was a POW with him at 
two different prisons from November 17, 1942 to February 20, 
1943 while both were USAFFE-USAFIP soldiers.  

The Board finds that the affidavit of AC does not represent 
material evidence sufficient, alone or with other evidence, 
to reopen the claim.  As noted above, for the limited purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed, 
unless it is not credible on its face.  Justus, 3 Vet. App. 
at 513.  The affidavit of AC is not credible on its face 
because AGUZ Form 632 furnished by the service department 
does not show that he was a POW for any time at all.  
Therefore, the affidavit is not probative and as such, cannot 
represent "material" evidence.  It does not afford, or 
potentially afford, a reasonable basis upon which to question 
the service department determination concerning the veteran's 
POW status.  Therefore, it is not evidence that would have to 
be considered in any fair assessment of the merits of claim.  
38 C.F.R. § 3.156(a) (2001).  

The new evidence submitted after the April 1993 decision of 
the Board includes a statement submitted by the veteran in 
September 2000 naming 14 other people (and AC) as POW's with 
whom he alleged he was in prison.  However, this evidence 
does not represent material evidence sufficient, alone or 
with other evidence, to reopen the claim.  The statement is 
not credible on its face.  As the RO explained in detail in 
the August 2002 statement of the case, there are no service 
department records verifying or certifying that any of these 
individuals had POW status at all.  The statement is not 
probative.  It does not afford, or potentially afford, a 
reasonable basis upon which to question the service 
department determination concerning the veteran's POW status.  
Therefore, it is not evidence that would have to be 
considered in any fair assessment of the merits of claim.  
38 C.F.R. § 3.156(a) (2001).  

In addition to the new evidence cited above, other evidence 
bearing on the issue of the veteran's POW status was received 
after the April 1993 decision of the Board.  This was a 
Statement of Service prepared by the National Personnel 
Records Center (NPRC) and dated in May 2002.  The veteran 
submitted this statement with his August 2002 substantive 
appeal.  The Statement of Service indicated that extracts of 
records on file at the NPRC showed that the veteran had 
"served in the Philippine Commonwealth Army, including 
Recognized Guerrilla's [sic] [f]rom December 2, 1941 to June 
10, 1946."  

The Board remanded the claim in December 2003 for the RO to 
consider this Statement of Service in a supplemental 
statement of the case, as applicable law required.  See 
38 C.F.R. § 19.37 (2004).  The RO did so.

However, the NPRC's Statement of Service does not represent 
"new" evidence nor, perforce, evidence that is "material" 
to the claim.  It is not "new" evidence because it is 
merely cumulative of other evidence on file, in particular, 
the April 1964 certification of the service department 
showing that the veteran had service from December 2, 1941 to 
June 10, 1946.  Because it does not represent "new" 
evidence, it cannot serve to reopen the claim.  Vargas-
Gonzalez, 12 Vet. App. at 327.

Because new and material evidence has not been added to the 
record, the reopening of the claim of entitlement to 
recognition as a POW for Department of Veterans Affairs (VA) 
benefits purposes under Public Laws 97-37 and 100-322 must be 
denied.  38 C.F.R. § 3.156(a) (2001).

Veterans Claims Assistance Act of 2000

The Board considered the relevance of the Veterans Claims 
Assistance Act of 2000 (the VCAA) and its implementing 
regulations to the issue whether the previously denied claim 
of entitlement to recognition as a POW for VA benefits 
purposes under Public Laws 97-37 and 100-322 should be 
reopened.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA, enacted on November 9, 2000, 
heightened the duty that VA had under earlier law to provide 
notice and assistance with the development of evidence to 
claimants of VA benefits.  

The VCAA applies to all claims for VA benefits filed on or 
after the November 9, 2000 date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

With certain exceptions, the regulations were made applicable 
to any claim for benefits received by VA on or after the 
November 9, 2000 date of enactment of the VCAA and to any 
claim filed before that date but not decided by VA as of that 
date.  66 Fed. Reg. 45,620.  The exceptions concern claims to 
reopen a finally decided claim.  Certain of the amended 
regulations apply only to claims to reopen a finally decided 
claim if the claim is received on or after August 29, 2001.  
These are amended 38 C.F.R. § 3.156(a) (defining new and 
material evidence), the second sentence of amended 38 C.F.R. 
§ 3.159(c) (providing that "[u]pon receipt of a 
substantially complete application for benefits, VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim"), and subsection 
(4)(iii) of amended 38 C.F.R. § 3.159(c)(providing that VA 
will furnish a medical examination in conjunction with a 
claim to reopen only if new and material evidence is 
presented or secured).  Contrariwise, these three provisions 
do not apply to claims to reopen finally decided claims that 
are filed before August 29, 2001.  See 66 Fed. Reg. 45,620, 
45, 629.

Therefore, when an application to reopen was filed before 
August 29, 2001 and the immediate issue is whether new and 
material evidence has been presented or secured, VA does not 
bear the duties enumerated in amended 38 C.F.R. § 3.159(c) to 
assist a claimant with the development of evidence or provide 
the claimant with a VA medical examination.  Rather, in such 
a case, VA is charged only with the duty prescribed in 
section 5103 of the VCAA and section 3.159(b) of the 
implementing regulations.  See 66 Fed. Reg. 45,620, 45, 629 
(Aug. 29, 2001); see also 38 U.S.C.A. § 5103A (f), (g) (West 
Supp. 2002).  This is the duty to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  By its holding in Quartuccio v. Principi, the 
United States Court of Appeals for Veterans Claims has 
emphasized that VA must meet this duty in cases in which a 
claimant seeks to reopen a claim with new and material 
evidence, and not merely in cases involving original claims.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The veteran's renewed request for recognition as a POW for VA 
benefits purposes under Public Laws 97-37 and 100-322 was 
filed in December 1999 and was pending before VA when the 
VCAA was signed into law.  Thus, the claim is one to which 
the VCAA applies and one which is subject to the parts of 
that Act and its implementing regulations applying to claims 
to reopen finally decided claims that are filed before August 
29, 2001.

The Board has concluded that the RO has provided the veteran 
with notice concerning the what evidence is needed to 
establish entitlement to POW status for VA benefits purposes 
and to reopen a previously denied claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b); Quartuccio.

Under the VCAA, VA has a duty to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The notice from VA must be furnished upon 
receipt of a complete or substantially complete application.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice 
must explain which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Quartuccio, 16 Vet. App. 
at 186.  The notice must be furnished before an initial 
unfavorable decision by the agency of original jurisdiction 
on the claim.  However, where the initial decision had been 
rendered before the VCAA was enacted, the notice is valid if 
it complies with the statute in content and is followed by 
proper VA process.  Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (Pelegrini II).  

The VCAA provides that if the claimant has not submitted the 
evidence identified by VA, or the information that would 
enable VA to assist the claimant in obtaining the evidence, 
within one year after the date of the notice, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103.  The implementing regulation states that 
a claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation also states, however, that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days after the date of the notice, VA may decide 
the claim before the one-year period has expired but must 
readjudicate the claim if the claimant later provides the 
information or evidence within that period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103(b), 
effective from November 9, 2000, is to the same effect.  See 
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003) 

The veteran filed a claim of entitlement to POW status for VA 
benefits purposes in December 1999, and the RO first 
adjudicated the issue in April 2000.  At that time, the VCAA 
had not been enacted and thus, the adjudication process was 
not governed by its terms and requirements.  Review of the 
claims file shows that the RO did not provide the veteran 
with the kind of notice later to be required by section 5103 
of the VCAA before initially reviewing the issue in April 
2000.  However, it is evident that throughout the 
adjudicative process, the RO kept the veteran and his 
representative informed about the evidence that would 
substantiate the claim.

In August 2001, the RO sent the veteran a letter that 
described the evidence that could establish his entitlement 
to POW status for VA benefits purposes and of the kind of 
evidence that would constitute new and material evidence to 
reopen certain claims for disability compensation that were 
founded on an assertion of this status.  The letter informed 
the veteran that he had one year in which to submit needed 
evidence or the information that would enable VA to assist 
him in obtaining evidence.

Moreover, in the adjudicative documents provided to the 
veteran throughout the case, the RO continually apprised him 
about the evidence that was needed to substantiate 
entitlement to POW status for VA benefits purposes.  The RO 
reviewed this subject thoroughly in the April 2000 rating 
decision, the April 2001 Administrative Decision, in the 
August 2002 statement of the case, and in a June 2004 
supplemental statement of the case.  

The RO furnished the veteran with the full measure of process 
required by the VCAA in this case, notifying him continually 
of the kind of evidence that would substantiate his claim and 
perforce reopen the claim.  Accordingly, it was proper for 
the Board to decide at this time the issue whether the claim 
of entitlement to recognition as a POW for VA benefits 
purposes should be reopened.

ii.  Entitlement to service connection for right eye 
blindness

New and material evidence

As part of an April 1993 decision, the Board denied 
entitlement to service connection for loss of vision in the 
right eye.  The veteran did not appeal the decision.

In the August 2002 rating decision referred to above, the RO 
denied the reopening of the claim of entitlement to service 
connection for right eye blindness on the ground that new and 
material evidence was not of record.  The denial referred to 
a request for service connection for right eye blindness that 
the veteran made in the VA Form 21-526, Application for 
Compensation, that he filed in February 2001.  In the notice 
of disagreement that he submitted in September 2002, the 
veteran placed in appellate status the issue whether there 
was new and material evidence to reopen the claim of 
entitlement to service connection for right eye blindness.  
The RO addressed this issue in a statement of the case that 
it provided to the veteran in August 2003.  However, the 
veteran failed to file a timely substantive appeal of the 
August 2002 decision of this issue: his substantive appeal 
document, although dated in October 2003, was not received at 
the RO until January 2004.  

In a February 2003 rating decision, of which it notified the 
veteran in March 2003, the RO also denied the reopening of 
the claim of entitlement to service connection for right eye 
blindness on the basis of new and material evidence.  In 
response to the decision, the veteran filed in April 2003 a 
notice of disagreement in which he contended that he injured 
his right eye cleaning a pistol during service in March 1946.  
He had given the same account of injuring his right eye 
during service during a personal hearing held before a 
hearing officer at the RO in August 1990.  An August 2003 
statement of the case addressed the issue whether the claim 
of entitlement to service connection for right eye blindness 
could be reopened on the basis of new and material evidence.  
The substantive appeal document received at the RO in January 
2004 was an adequate and timely substantive appeal of the 
decision reached in the February 2003 rating decision.  See 
38 C.F.R. § 20.202, 20.302(b), 20.303 (2004).

The August 2003 rating decision identifies the date of claim 
as September 2002, the date on which the veteran submitted 
additional evidence to support reopening of the service 
connection claim.  This was the first request for service 
connection for right eye blindness received after the date in 
August 2002 on which notification of the August 2002 rating 
decision was provided to the veteran.  The first request for 
service connection for right eye blindness to be received 
after the February 2001 claim adjudicated in the August 2002 
rating decision was received in October 2001.  

Thus, the date of the request for service connection decided 
in the August 2003 rating decision is not earlier than 
October 2001.  The request represents a claim to reopen 
because it was submitted after the denial of that claim by 
the Board in April 1993 was final.  As such, the request is 
subject to the requirement that new and material evidence 
appear in the record.  38 U.S.C.A. §§  5108, 7104(b).  

That the request decided in that rating decision was not 
filed before August 29, 2001 affects the definition of new 
and material evidence applying to this claim, which is 
subject to the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107 note (Effective 
and Applicability Provisions), 5126; see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  As noted above, implementing 
regulation 38 C.F.R. § 3.156 revised the definition of 
"new" and "material" evidence for claims to reopen that 
were filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,629, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156 (2004)).  The claim to reopen the issue of 
entitlement to service connection for right eye blindness is 
governed by the revised definition of new and material 
evidence.

For purposes of this claim, then, "new" evidence means 
evidence not previously submitted to VA decision makers that 
is neither cumulative nor redundant and "material" evidence 
means evidence that either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and presents a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  In order to find that there is 
"material" evidence to reopen a previously denied claim, VA 
adjudicators must first find that "new" evidence is on 
file.  Vargas-Gonzalez, 12 Vet. App. at 327.  

New evidence has been added to the record since the Board 
decision of April 1993 denying service connection for loss of 
vision in the right eye.  This new evidence is a letter 
prepared by AJS, M.D., at Island Eye Center in Tamuning, Guam 
and dated in November 2001.  The letter states that the 
veteran has diagnoses for the right eye of "[s]tatus post 
cataract extraction," "[l]egally blind," "[s]tatus post 
vitrectomy," and "[s]tatus post severe eye trauma in the 
distant past."  This evidence was not on file at the time of 
the Board decision and is not cumulative or redundant in 
comparison to any that was.  It is therefore "new" 
evidence.  38 C.F.R. § 3.156(a) (2004).

In the February 2003 rating decision, the RO found that 
although new, this evidence was not "material" to the 
service connection claim.  The RO reasoned that the evidence 
was probative only of the veteran's current right eye 
disabilities and not of whether any of those disabilities 
were service related.  The Board disagrees.  The diagnosis 
pointing to "severe [right] eye trauma in the distant past" 
supports the contention of the veteran that he injured his 
right eye during service.  As noted above, for the limited 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed, unless it is not credible on its face.  Justus, 3 
Vet. App. at 513.  There is nothing about this letter that 
makes it resemble a medical statement that is not credible on 
its face.  The Board finds that when considered together with 
the accounts of the veteran that he injured his right eye 
cleaning a pistol during service in March 1946, the letter is 
"material" to the claim.  38 C.F.R. § 3.156(a) (2004).  

Because evidence both new and material has been added to the 
record, the claim of entitlement to service connection for 
right eye blindness must be reopened.  38 C.F.R. § 3.156(a) 
(2004).

VCAA

The issue on appeal, entitlement to the reopening of the 
claim of entitlement to service connection for right eye 
blindness on the basis of new and material evidence, has been 
resolved in favor of the veteran.  Thus, it was not necessary 
for the Board to consider prior to deciding this issue 
whether the RO satisfied all applicable requirements of the 
VCAA before certifying the issue for appeal to the Board.  
Cf. Charles, 16 Vet. App. at 373-74.  

The reopened claim has been remanded, however, for the 
completion of additional action that is required by the VCAA.




ORDER

Because it is not supported by new and material evidence, the 
claim of entitlement to recognition as a POW for VA benefits 
purposes under Public Laws 97-37 and 100-322 is not reopened 
and the appeal of the RO decision is denied.

Because it is supported by new and material evidence, the 
claim of entitlement to service connection for right eye 
blindness is reopened and the appeal of the RO decision is 
granted to this extent.


REMAND

The service connection claims presented on this appeal are 
remanded for reasons of due process or to accomplish 
development of additional evidence.  These are the reopened 
claim of entitlement to service connection for right eye 
blindness, the claim of entitlement to service connection for 
a condition marked by bleeding of the lips, tongue, and gums 
caused by exposure to the sun and the claims seeking the 
reopening on the basis of new and material evidence of 
previously denied claims of entitlement to service connection 
for malaria, dysentery, peptic ulcer disease, and 
malnutrition, respectively.

Action requested in this Remand on the reopened claim of 
entitlement to service connection for right eye blindness is 
required by the VCAA.

The Board notes that like the claim of entitlement to service 
connection for right eye blindness, the other claims dealt 
with in this Remand are subject to the Veterans Claims 
Assistance Act of 2000 and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; see also 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  They were filed after 
the VCAA was enacted, the claims concerning malaria, peptic 
ulcer disease, the lips, tongue, and gums, and the right eye 
in January 2001 and the claims concerning malnutrition and 
dysentery in October 2001.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  However, these 
claims are being remanded to obtain a statement of the case.  
Accordingly, the Board has not herein detailed specific 
action concerning notice or development to be accomplished 
for these claims under the VCAA.

Statement of the case

A request for appellate review by the Board of a decision by 
the agency of original jurisdiction is initiated by a timely 
filed notice of disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).

An August 2002 rating decision included denials of 
entitlement to service connection for conditions of the lips, 
tongue, and gums (all of which, the veteran alleged, involved 
bleeding and were caused by exposure to the sun) and to the 
reopening on the basis of new and material evidence of claims 
of entitlement to service connection for malaria, dysentery, 
peptic ulcer disease, and malnutrition, respectively.  

The veteran submitted a written statement in September 2002 
in which he expressed his disagreement with, and his desire 
to appeal, the denial of these claims.  This represented an 
adequate and timely notice of disagreement contesting the 
August 2002 denials.  38 C.F.R. §§ 20.201, 20.302(a) (2004); 
see also 38 U.S.C.A. § 7105.

A notice of disagreement must be followed by a statement of 
the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29 
(2004).  The RO did not provide a statement of the case 
concerning these issues in response to the veteran's notice 
of disagreement.  

Accordingly, these issues are remanded.  Where a claimant 
files a notice of disagreement challenging particular denials 
by the RO and the RO does not issue a statement of the case 
in response to the notice of disagreement, the issue or 
issues designated in the notice of disagreement must be 
remanded so that the statement of the case may be provided.  
Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, then, 
the RO must provide a statement of the case addressing 
entitlement to service connection for conditions of the lips, 
tongue, and gums (all of which, the veteran alleged, involved 
bleeding and were caused by exposure to the sun) and to the 
reopening on the basis of new and material evidence of claims 
of entitlement to service connection for malaria, dysentery, 
peptic ulcer disease, and malnutrition, respectively.

After receiving the statement of the case, the veteran must 
submit a timely substantive appeal in order for the Board to 
have jurisdiction over these issues.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.300-20.306 (2004).

Development of evidence- - service connection for right eye 
blindness

The claim of entitlement to service connection for right eye 
blindness has been reopened in the decision above on the 
basis of new and material evidence.

The claim is now remanded so that further action that is 
required by the VCAA may be accomplished.

It appears that there are outstanding medical records that 
are pertinent to the claim.  In September 2002, the veteran 
submitted VA Form 21-4142, Authorization and Consent to 
Release of Information to the Department of Veterans Affairs, 
in which he appears to refer to treatment records prepared by 
AJS, M.D., at Island Eye Center in Tamuning, Guam concerning 
various problems (including those leading to cataract surgery 
and a vitrectomy) that he has had with his right eye.  A 
November 2001 letter from this source was of record detailing 
the veteran's current diagnoses for the right eye - - on the 
basis of this letter, the Board in the decision above, has 
reopened the claim.  

In the February 2003 rating decision in which it denied the 
reopening of the claim, the RO acknowledged that the veteran 
was calling attention to treatment records in this document 
but stated that it would not try to obtain them because on 
the basis of his description of them, they did not seem to be 
records that could prove that his current right eye 
conditions were service related.  The RO's refusal to attempt 
to obtain treatment records concerning the right eye 
conditions violated the provisions of the VCAA that applied 
to claims to reopen that, like the veteran's, had been filed 
on or after August 29, 2001.  By those provisions, VA was 
required "to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim," see 
38 C.F.R. § 3.159(c)(second sentence) in conjunction with an 
application to reopen a claim with new and material evidence 
that had been filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45, 629.

The reopened claim is now remanded so that efforts may be 
made to obtain the treatment records to which the veteran 
appeared to refer in his September 2002 VA Form 21-4142 and 
any other outstanding records pertaining to his right eye 
conditions.

Under the VCAA, VA has a duty to assist a claimant in 
obtaining documentary evidence that is relevant to the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  The duty 
to obtain records applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  When records needed 
to decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  When such records are not in the 
custody of a federal department or agency, reasonable efforts 
to obtain them generally will consist of an initial request 
and, if the records are not received, at least one follow-up 
request, but a follow-up request is not required if a 
response to the initial request indicates that the records 
being sought do not exist or that a follow-up request would 
be futile.  However, if VA receives information showing that 
subsequent request to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

Under the VCAA, VA must provide the claimant with an 
appropriate notice if it is unable to obtain any records.  
38 C.F.R. § 3.159(e).  The notice must (i) identify the 
records VA was unable to obtain; (ii) explain the efforts VA 
made to obtain the records; (iii) describe any further action 
VA will take regarding the claim, including, but not limited 
to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain.  Id.

The Board finds that a VA examination should be performed in 
conjunction with the claim.  The examination should take 
place only after the AMC has made all appropriate efforts to 
associate with the file all outstanding medical records 
pertinent to the claim.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The medical evidence now on file, although offering some 
support of the contention of the veteran that he injured his 
right eye during service, is insufficient to resolve the 
claim.  Under the VCAA, VA has a duty to secure a medical 
examination or opinion if one is necessary to decide a claim 
for VA benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  For a VA examination to be considered 
necessary to the decision of a claim, it must be the case 
that there must be competent evidence on file that a veteran 
has a current disability or persistent and recurring symptoms 
of disability that in turn may be associated with his active 
service but the medical evidence on file is insufficient to 
resolve the claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 
C.F.R. § 3.159(c)(4)(i).  The contention of the veteran that 
he injured his right eye during service represents competent 
evidence.  The record shows that he currently has severe 
disability of the right eye.  The report concerning the 
service separation examination that he underwent in April 
1946 cites "myopia" but no other disorder, or injury, of 
the eye or eyes, as does the report concerning a VA 
examination that was performed in April 1964.  Nevertheless, 
the November 2001 letter from AJS, M.D., at Island Eye Center 
in Tamuning, Guam describes the veteran, with his various 
current disabilities of the right eye, as "[s]tatus post 
severe [right] eye trauma in the distant past," and service 
connection can be granted for a disease first diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
first incurred in service.  38 C.F.R. § 3.303(d) (2004).  
There is enough evidence on file now, even without any 
outstanding medical records yet to be secured, to warrant the 
performing of a VA examination to determine whether it is at 
least as likely as not that any of the veteran's right eye 
problems, which have resulted in loss of vision, are service 
related.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

2.  Provide the veteran with a statement 
of the case concerning the issues of 
entitlement to service connection for a 
condition of the lips, tongue, and gums 
marked by bleeding caused by exposure to 
the sun and to the reopening on the basis 
of new and material evidence of claims of 
entitlement to service connection for 
malaria, dysentery, peptic ulcer disease, 
and malnutrition, respectively.  The 
notice accompanying the statement of the 
case must identify the time period in 
which a substantive appeal must be filed 
in order to obtain appellate review of 
these claims.  Send a copy of the 
statement of the case and notice to the 
veteran's representative, if any.  Allow 
appropriate time for the veteran or his 
representative, if any, to respond.

3.  Write to the veteran and ask him to 
identify all treatment that he has 
received at any medical facility (VA, 
military, or private) for his right eye 
since his separation from service in June 
1946.  The letter should inquire 
specifically about treatment received at 
Island Eye Center, Tamuning, Guam and 
about any treatment that he may have 
received within one year or relatively 
soon after his separation from service.  
Send a copy of the letter to the 
veteran's representative, if any.  Make 
efforts to obtain all records identified 
by the veteran's response that are not 
now part of the claims file and that the 
veteran does not submit himself.  
Document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran 
regarding records that are not obtained.

4.  After the development requested in 
Paragraph 3 has been accomplished, 
schedule the veteran for a VA 
ophthalmologic examination.  The claims 
file must be made available to the 
examiner for review of pertinent 
documents therein and the examiner is 
requested to confirm in the examination 
report that the claims file was reviewed.  
All tests and studies thought necessary 
by the examiner should be performed.  

In the examination report, the examiner 
should report all disorders of the right 
eye found during the examination.  

Dealing with each disorder in turn, the 
examiner should state in the examination 
report an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the disorder 
is the result of injury or disease that 
the veteran incurred during service, to 
include any injury to the right eye 
during service that he may describe 
during the examination and any conditions 
of confinement as a POW during the 
period, as certified by the service 
department, April 10, 1942 to April 17, 
1942.

A full rationale for all opinions and 
conclusions must be provided in the 
examination report.

5.  Then, readjudicate the claim of 
entitlement to service connection for 
right eye blindness.  Consider all 
possible relevant grounds of entitlement.  
See 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.310.  If the benefit sought on 
appeal is not granted in full, provide 
the veteran and his representative, if 
any, with a supplemental statement of the 
case.  Include in the supplemental 
statement of the case citation to, and a 
discussion of, all statutory and 
regulatory provisions concerning the 
grounds of entitlement considered.  Allow 
the veteran and his representative, if 
any, appropriate time in which to 
respond.

If any of the claims concerning condition of the lips, 
tongue, and gums, malaria, dysentery, peptic ulcer disease, 
and malnutrition, respectively, remains denied, the case 
should be returned to the Board if the veteran has filed a 
substantive appeal.

If the claim concerning right eye blindness remains denied, 
the case should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



